COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-19-00194-CR
                                                  §
                                                                   Appeal from the
  EX PARTE                                        §
                                                                 120th District Court
  MARCOS HERNANDEZ.                               §
                                                               of El Paso County, Texas
                                                  §
                                                                 (TC#20140D00486)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the State’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.